Citation Nr: 0715762	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  94-39 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder with depressive features for the 
period prior to March 6, 2000.

2.  Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder with depressive features for the 
period commencing March 6, 2000. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a private psychiatrist


INTRODUCTION

The veteran served on active duty from February 1960 until 
his retirement from the United States Army in February 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 1993 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the disability 
evaluation for the veteran's service-connected psychiatric 
disability from zero percent to 10 percent from March 27, 
1992.  During the pendency of this appeal, a rating decision 
in June 2002 granted an increased evaluation of 50 percent 
for generalized anxiety disorder with depressive features 
effective March 6, 2000, the date of a hearing at the RO 
before a hearing officer at which a report by a private 
psychiatrist who had treated the veteran was received as 
evidence, and rating action by the RO in February 2005 
granted an increased evaluation of 30 percent for generalized 
anxiety disorder with depressive features prior to March 6, 
2000.

In September 2003, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in April 2005.  

In March 2006, the Board affirmed the RO's denial of this 
case.  The appellant appealed this case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In  October 2006, the 
VA General Counsel and the appellant's attorney filed a joint 
motion with the Court.  The Court approved the joint motion 
that month, vacating and remanding the Board's decision in 
this case. 

The Judge who previously adjudicated this case has since 
retired.  As no hearing was held before the Board, the 
undersigned may adjudicate this claim without prejudice to 
the veteran. 





FINDINGS OF FACT

1.  For the period prior to March 6, 2000, the veteran's 
service-connected generalized anxiety disorder with 
depressive features was primarily manifested by subjective 
complaints of anxiousness and a depressed mood, and was 
productive of no more than definite occupational and social 
impairment.

2.  For the period prior to March 6, 2000, the Board does not 
find that the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
or occupational and social impairment with reduced 
reliability and productivity.

3.  For the period commencing March 6, 2000, the veteran's 
service-connected generalized anxiety disorder with 
depressive features has continued to be primarily manifested 
by subjective complaints of anxiousness and a depressed mood, 
without deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; or neglect of personal appearance and 
hygiene.  

4.  For the period commencing March 6, 2000, the Board does 
not find that the ability to establish and maintain effective 
or favorable relationships with people is severely impaired 
or occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for generalized anxiety disorder with depressive 
features for the period prior to March 6, 2000, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9400 (1996).  

2.  The schedular criteria for an evaluation in excess of 50 
percent for generalized anxiety disorder with depressive 
features for the period commencing March 6, 2000, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

The schedular criteria for rating psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the veteran's appeal.  See 61 Fed. Reg. 52700 (Oct. 8, 
1996). 

Prior to the amendments effective November 7, 1996, 38 C.F.R. 
§ 4.132, Diagnostic Code 9400, pertaining to generalized 
anxiety disorder, provided that a 30 percent evaluation was 
warranted when there was definite impairment in the ability 
to establish and maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.   The term "definite" means in this 
context "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  See VAOPGCPREC 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  See  38 U.S.C.A. § 7104(c) (West 2002).     

Prior to the amendments effective November 7, 1996, 38 C.F.R. 
§ 4.132, Diagnostic Code 9400, pertaining to generalized 
anxiety disorder, provided that an evaluation of 50 percent 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired, and that, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels be so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and  persistence that there was severe 
impairment in the ability to obtain or retain employment.  

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130.

Effective November 7, 1996, 38 C.F.R. § 4.130, Diagnostic 
Code 9400, pertaining to generalized anxiety disorder, and a 
general rating for mental disorders, provide that a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The symptoms cited above for the 30 percent, 50 percent, 70 
percent, and 100 percent ratings follow the phrase "such 
symptoms as" which indicates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Accordingly, the Board is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms for any particular rating.  The list of symptoms 
merely provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  The Board must 
consider all symptoms of the veteran's condition which affect 
the level of occupational and social impairment.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
the diagnostic code, the appropriate, equivalent rating will 
be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 
(2002).

In March 1992, the veteran asserted the claim of entitlement 
to an increased evaluation for his service-connected 
psychiatric disability, then characterized as generalized 
anxiety disorder, which forms the basis of the appeal 
currently before the Board.  

After the veteran filed his increased rating claim, VA's 
Director of the Compensation and Pension (C&P) Service, in a 
July 1992 memorandum to the RO, noted that the examining 
physician at a VA psychiatric examination in July 1980 had 
diagnosed depressive neurosis whereas a VA fee-basis treating 
psychiatrist had diagnosed schizophrenia, latent type, in 
November 1981.  The Director of the C&P Service instructed 
the RO to arrange for the veteran to undergo a 
neuropsychiatric examination by a specified psychiatrist.  
Such examination was conducted in July 1982 and resulted in a 
diagnoses on Axis I of generalized anxiety disorder, mild, 
and on Axis II of dependent personality disorder, chronic, 
moderate.

Similarly, in the Board's September 2003 remand, the RO was 
instructed to arrange for the veteran to undergo a 
psychiatric examination and the examiner was requested to 
provide a detailed account of all manifestations of the 
veteran's service-connected acquired psychiatric disorder.  
The physician who conducted the VA psychiatric examination of 
the veteran in September 2004 found, on mental status 
examination, that the veteran's thought process was coherent 
and logical and that there was no evidence that the veteran 
was having delusions, hallucinations, or any other signs and 
symptoms known to be manifestations of psychotic disorders 
such as schizophrenia.  The VA examiner in September 2004 
reported that the veteran met the criteria of DSM-IV for a 
diagnosis of generalized anxiety disorder and that no other 
mental disorder was found.

During the appeal period in this case, the veteran has been 
afforded six VA psychiatric examinations to evaluate the 
nature and severity of his service-connected psychiatric 
disability of generalized anxiety disorder with depressive 
features.  These six VA examinations were conducted in June 
1992, December 1993, February 1995, July 1998, March 2000, 
and September 2004.  None of the examining physicians at the 
six VA psychiatric examinations reported a clinical finding 
of auditory hallucinations or of any other sign or symptom of 
psychosis.  During clinical interviews at these six VA 
psychiatric examinations over a period of 12 years the 
veteran did not once report that he was experiencing any 
hallucinations, delusions, or other psychotic symptoms, and 
no such psychotic symptoms were elicited by the VA examiners, 
providing evidence against this claim.  Furthermore, there 
are no findings by treating mental health professionals that 
the veteran had a symptom or manifestation of psychosis in 
the records of his outpatient psychiatric treatment by a VA 
fee-basis psychiatrist in 1992 and 1993 or in the records of 
his outpatient treatment at a VA mental health clinic in 1997 
and 1998.

However, during the appeal period in this case, a private 
psychiatrist testified at a hearing in October 1994 before a 
hearing officer at the RO that he had treated the veteran and 
he thought that the veteran's appropriate diagnosis was 
schizoaffective disorder with psychosis, and another private 
psychiatrist reported in July 2002 that he had treated the 
veteran since February 1998 and rendered Axis I diagnoses of 
generalized anxiety disorder and major depressive disorder, 
recurrent, severe, with psychotic features.  These two 
private psychiatrists have stated that the veteran told them 
that he had been having auditory hallucinations and other 
symptoms of psychosis.  In addition, it was stated in the 
summary of the veteran's hospitalization at a VA Medical 
Center (VAMC) in February/March 1996 that at admission the 
veteran complained of auditory and visual hallucinations and 
other symptoms, he was treated with multiple psychoactive 
drugs, he had a rapid improvement in his condition, and at 
hospital discharge he was not actively hallucinating, he was 
not depressed, and he was eating and sleeping well.  The Axis 
I discharge diagnoses in March 1996 were alcohol abuse and 
major depression with psychotic features.

The veteran's private treating psychiatrist who testified at 
the October 1994 hearing that the veteran had psychosis as an 
element of his psychiatric disability also testified that the 
veteran was totally and permanently disabled from working by 
his psychiatric disability.  The veteran's private treating 
psychiatrist who treated him from 1998 to 2002 and who found 
that the veteran has psychosis as an element of his 
psychiatric disability reported that, due to his psychiatric 
disability, "[The veteran] cannot realize a labor function 
neither simple nor complex, neither part-time nor full-
time."

The parties of the joint motion indicated that while the 
opinions of the private medical provides were clearly cited 
within the Board's prior decision, the Board failed to 
properly "consider" the private medical opinions in this 
case, stating that the Board "merely" stated that they were 
in marked contrast with the VA opinions of record.  The basis 
of this finding is unclear.  While the Board may not reject a 
favorable medical opinion based on its own unsubstantiated 
medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 
(1993), the Board does have the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4  Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra .

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).   

In this case, the Board finds that the private medical 
opinions that support this claim are entitled to very low 
probative value.  The basis of the conclusion that the 
veteran can not work due to his psychiatric disorder or is 
severely disabled due to his service connected disorder is 
not clear and the basis of the opinions are not supported 
within the treatment records.  Simply stated, the treatment 
records of this disorder and the results of many VA 
examinations do not indicate the type of disorder described 
within the private medical opinions that support the 
veteran's claim.  In fact, the Board finds that the treatment 
records so conflict with the findings within these private 
reports as to fundamentally undermine the private examiners' 
overall credibility.  It is for this reason that the Board 
found that the level of impairment reported by the two 
private treating psychiatrists in October 1994 and July 2002 
is in marked contrast to the level of impairment found by the 
VA treating and examining physicians, including those who 
conducted the six VA psychiatric examinations during the 
appeal period, who did not find the veteran to have symptoms 
of psychosis.  In this regard, the Board asks the parties of 
the joint motion and the Court (as the Board has done) to 
review treatment records of the veteran during the same time 
period these private examiners note numerous problems.  Notes 
from a VA social worker (that the veteran has interviewed 
with on several occasions) are found by the Board to provide 
particularly damaging evidence  to the veteran's claims, 
indicating the minimal nature of the actual disorder.

The discrepancies between what these private examiners say 
the veteran has and what the veteran appears to actually 
suffer from are found by the Board to be unusually clear. 

The VA psychiatrist who evaluated the veteran at the VA 
examination in July 1998 reported on Axis V a Global 
Assessment of Functioning (GAF) score of 65 and the VA 
psychiatrist who evaluated the veteran at the VA examination 
in September 2004 reported a GAF score of 60.  The Board 
notes that the GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See DSM-
IV at 32.  A GAF score of 65 denotes some mild symptoms or 
some difficulty in social, occupational, or school 
functioning but generally functioning pretty well, has some 
meaningful interpersonal relationships, and a GAF score of 60 
denotes moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

The findings of treating and examining mental health 
professionals who did not find that the veteran had psychotic 
symptoms during that part of the appeal period prior to March 
6, 2000, are consistent with the view of the VA examiner in 
July 1998 that the veteran's overall functioning was mildly 
impaired by his service-connected generalized anxiety 
disorder with depressive features.  The findings of treating 
and examining mental health professionals who did not find 
that the veteran had psychotic symptoms during that part of 
the appeal period commencing March 6, 2000, are consistent 
with the view of the VA examiner in September 2004 that the 
veteran's overall functioning is moderately impaired by his 
service-connected generalized anxiety disorder with 
depressive features.

The Board finds that the VA medical opinions are entitled to 
great probative weight, providing evidence, overall, against 
these claims. 

The second basis for the joint motion was that while the 
Board cited the pertinent criteria and evidence, it failed to 
"properly" consider the relevant regulatory criteria and 
provide an adequate discussion regarding the veteran's 
symptomatology, in relation to the criteria for higher 
ratings.  

In this regard, for the period prior to March 6, 2000, the 
Board does not find that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired or occupational and social impairment 
with reduced reliability and productivity.  The records the 
Board finds have the most credibility indicate the minimal 
nature of the disorder prior to March 2000, undermining even 
the determination that the veteran met the criteria for a 30 
percent evaluation during this time period. 

For the period commencing March 6, 2000, the Board does not 
find that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, or 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  The Board finds that the credible post-
service medical record provides even more evidence against 
this claim than the finding above, continuing to indicate the 
minimal nature of this disorder.  Again, the Board asks the 
parties of the joint motion to review not only the findings 
of the private examiners, but treatment records of the 
veteran and the many VA examinations in this case, providing 
highly probative evidence against this claim.  The mild to 
(at best) moderate nature of this disorder is found to be 
clearly indicated within these reports.  References are made 
to the veteran doing well, interacting with family and 
friends, and engaging in hobbies.  A strong relationship 
between his spouse and children are also indicated. 

In reviewing this case in great detail, it is also equally 
important to note that service connection may also not be 
granted for alcoholism.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.301(a).  Such clear indications in the record (a 
condition that at this time appears to be in remission) only 
provides evidence against this claim. 

In the opinion of the Board, the preponderance of the 
credible and competent evidence of record demonstrates that, 
prior to March 6, 2000, the veteran's service-connected 
psychiatric disability did not produce that level of 
impairment which could be fairly described as considerable so 
as to entitle him to an increased evaluation of 50 percent 
under former Diagnostic Code 9400.  For the period commencing 
March 6, 2000, the preponderance of the credible and 
competent evidence of record demonstrates that the veteran's 
service-connected psychiatric disability has not been 
manifested by the symptoms listed in revised Diagnostic Code 
9400 as indicative of impairment at the 70 percent level or 
by similar symptoms.  Therefore, the Board concludes that 
entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder with depressive features for the 
period prior to March 6, 2000 is not established and that 
entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder with depressive features for the 
period commencing March 6, 2000, is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2006).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

Duties to Notify and to Assist.

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in August  2004 by the VA Tiger Remand Team 
Special Processing Unit (VA Tiger Remand Team) at the RO in 
Cleveland, Ohio, satisfied the statutory and regulatory duty 
to notify provisions.  The veteran has been afforded multiple 
psychiatric examinations for disability evaluation purposes, 
and there is no indication in the record that additional 
evidence material to the issue decided herein which is not 
part of the veteran's claims file is available.  Therefore, 
the Board finds that VA has met the duties to notify and to 
assist required by law as to the claim decided herein.  The 
initial adjudication of the veteran's claim on appeal for an 
increased disability rating was prior to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The notice 
provided to the veteran by the VA Tiger Remand Team in August 
2004 was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the VCAA and its implementing regulations.  

The timing of the notice provided to the veteran in August 
2004 by the VA Tiger Remand Team did not in any way affect 
the essential fairness of the adjudication of the veteran's 
claims on appeal, which were re-adjudicated in February 2005 
by the VA Appeals Management Center in Cleveland, Ohio, prior 
to the re-certification of the veteran's appeal to the Board, 
and the timing of the VCAA notice was not prejudicial to him.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
VCAA letter is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Moreover, neither the veteran, nor his representative, nor 
the VA General Counsel,  has made any showing or allegation 
that the content of the VCAA notice resulted in any prejudice 
to the veteran.  The parties of the joint motion made no 
reference to inadequate VCAA notice, and the Board finds no 
basis to find inadequate VCAA notice. 

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claim.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  Even in light of the joint 
motion, the Board finds that six VA examinations would 
indicate that the duty to assist has been met. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder with depressive features for the 
period prior to March 6, 2000, is denied.

Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder with depressive features for the 
period commencing March 6, 2000, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


